Citation Nr: 1506244	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to initial rating in excess of 10 percent for the service connected disability of depression not otherwise specified, social anxiety disorder with panic also claimed as avoidant personality disorder ("acquired psychiatric disorder").  

2.  Entitlement to a total disability rating based upon individual unemployability ("TDIU").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 2007 to September 2009.  

This claim comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for his acquired psychiatric disorder in September 2009.  The Veteran underwent a VA Mental Health examination and based on that examination, as well as, statements submitted in support of his claim the RO granted service connection for an acquired psychiatric disorder and granted an evaluation of 10 percent. 

The Veteran has disagreed with that decision and has submitted numerous other documents to support his claim, including medical treatment records from the Pensacola Gulf Coast Veterans Health Care System-Joint VAMC, statements from his wife and family physician.  

The medical evidence submitted and the statements made by the Veteran give the impression that the Veteran's acquired psychiatric disability is much worse than his VA Mental Health examination determined.  Since this examination was in August 2009, almost five years ago, the Board has determined that another examination is necessary to determine the current severity of the Veteran's disability.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Additionally, on remand, updated treatment records from the VAMC should be obtained and associated with the record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While the Veteran submitted some recent treatment records, the last records from the claims file requested by VA were dated in September 2012.

Furthermore, in June 2014, the Veteran advised VA that he was receiving Social Security Administration disability benefits based upon his anxiety.  While the Veteran provided the decisional letter and a handful of documents from the SSA, the compete file has not been obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran has also filed a claim for TDIU.  However, the Board finds his claim of TDIU to be inextricably intertwined, and thus will wait for the outcome of his mental health examination, as well as his TDIU examination, prior to making a decision on this issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claims file all outstanding and pertinent treatment records from the Pensacola Gulf Coast Veterans Health Care System-Joint VAMC since September 2012.  

2.  The Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the SSA decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  After the above has been accomplished and any outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA Mental Health examination for the specific purpose of evaluating the current severity of the Veteran's acquired psychiatric disability.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.

4. After completing the above, the AOJ should schedule the Veteran for a TDIU examination.  The examiner must be provided with the entire claims file, including a copy of this REMAND, a list of the Veteran's service-connected disabilities, and any VA examination reports obtained in conjunction with this REMAND.  The examination report should reflect that a review of the claims file was completed.  The examiner should evaluate all of the Veteran's service-connected disabilities.  

After completing an examination of the Veteran, and reviewing the record, the VA physician should discuss what functional limitations the Veteran experiences as a result of the cumulative effect of his service-connected disabilities and what impact, if any, these have on the Veteran's occupational functioning.  The examiner should describe if and how the Veteran's service-connected disabilities might impact his ability to perform sedentary, light-duty, and labor-intensive employment.  A rationale, which considers the clinical and lay evidence of record, should accompany any opinion(s) provided in the report.

5. After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




